Title: From John Quincy Adams to William Smith Shaw, 5 December 1803
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 5. December 1803.

I see by the newspapers that a tenth assessment has been made on the Neponset Bridge Shares; of $38 on each share; which of course makes my shares chargeable with $228—for the payment of which I will thank you to receive, Whitcomb’s quarter’s rent due 1. January next;—this will be $200—and the balance, please to pay from any balance you may have in your hands—If you have none, I will send you an order for it.
I have written you once or twice from this place; but have had no answer from you—My father and mother I fear will think I have not been sufficiently attentive to them—The only reason of which has been the whole employment of my time on business.
I will thank you to deliver the enclosed letter, and remain, Dear Sir, your’s affectionately.
John Q. Adams